Citation Nr: 1532884	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1962 to May 1968.  His military records reflect service in the Republic of Vietnam.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied a TDIU.  


FINDINGS OF FACT

1.  The Veteran is currently service connected for coronary artery disease, status-post triple coronary artery bypass grafting (rated 60 percent disabling); residuals of adenocarcinoma of the prostate (rated 40 percent disabling); type II diabetes mellitus (rated 10 percent disabling); tinea versicolor (rated 10 percent disabling); surgical scar, residual of coronary artery bypass grafting (rated noncompensable); and erectile dysfunction (rated noncompensable), which produce a combined rating of 80 percent. 

2.  The Veteran's vocational background is as a United States Postal Service (USPS) supervisor, with prior employment experience as a postal carrier, a law enforcement officer, a metal smelter, and a helicopter maintenance and repair technician.  An educational background higher than a high school diploma is not indicated. 

3.  Based on the Veteran's educational and vocational background, he is precluded from securing and following a substantially gainful occupation, including in a sedentary capacity, by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4. 16(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2014).  

With regard to the TDIU claim adjudicated herein, this claim was received by VA in September 2010, and a VCAA notice letter addressing this matter was dispatched to the Veteran later in June 2011, prior to the adjudication of this claim by the agency of original jurisdiction (AOJ) in the May 2012 rating decision now on appeal.  As fully compliant notice preceded the initial AOJ adjudication of the Veteran's TDIU claim, there is no defect in the timing of notice with respect to this matter.  Furthermore, as will be discussed in the analysis below, the claim of entitlement to a TDIU is being granted in full.  Therefore, as the action of the Board is not prejudicial to the claimant, any due process errors constitute harmless errors, and any error that may exist with regard to VA's duty to notify and assist, is thereby rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as "non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals for Veterans' Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2014).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following (in pertinent part) will be considered as one disability: (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident.  See 38 C.F.R. § 4.16(a) (2014).

The Veteran is presently service-connected for coronary artery disease, status-post triple coronary artery bypass grafting (rated 60 percent disabling); residuals of adenocarcinoma of the prostate (rated 40 percent disabling); type II diabetes mellitus (rated 10 percent disabling); tinea versicolor (rated 10 percent disabling); surgical scar, residual of coronary artery bypass grafting (rated noncompensable); and erectile dysfunction (rated noncompensable), which produce a combined rating of 80 percent.  Accordingly, the Veteran has met the criteria for eligibility to a TDIU under 38 C.F.R. § 4.16(a).

The records associated with the Veteran's claims file indicate that his highest attained education level is a high school diploma.  His military records reflect that he served as a helicopter maintenance and repair technician during active duty.  His post-service occupational history shows a civilian employment history as a metal smelter, a law enforcement officer for the city of St. Louis, Missouri, and a letter carrier for the USPS, finally ending his career as a USPS supervisor before retiring after 2005.  The Veteran is 71 years old at the time of this writing, and his claims file indicates that he is in receipt of Social Security Administration (SSA) retirement benefits that are predicated on his having reached the age of eligibility for such benefits and not on the basis of disability.  

Private and VA medical records dated 2010 - 2013 indicate that the Veteran experiences serious dyspnea associated with his service-connected coronary artery disease, status post triple CABG, that imposed significant limitations on his capacity to engage in physical activity.  The report of an April 2012 VA examination notes that the level of his metabolic equivalents (METs) on testing was limited by his dyspnea, which in turn curtailed his ability to perform active physical work.  He was reported to be unable to do stress test walking on some prior examinations due to shortness of breath and fatigue.  The report also notes his service-connected residuals of prostate cancer, which was treated with brachytherapy involving radioactive seed implantation in May 2005.  Although the cancer was in remission, the primary disabling residual was frequency of urination every 1 - 2 hours.  The April 2012 VA examiner determined that the Veteran's voiding frequency required special accommodations in any workplace environment.  

The clinical evidence indicates that the Veteran's service-connected coronary artery disease would prevent him from performing normal physical work, although the above evidence also appears to indicate that the Veteran could be capable of engaging in sedentary office work, especially given his vocational background as a supervisor.  However, this is offset by the fact that he experiences significant frequency to urinate at a rate of every 1 - 2 hours due to his prostate cancer residuals, for which he would need accommodations at the workplace.  Thus, although the Veteran may be capable of sedentary employment despite his coronary artery disease, this capability is negated by his service-connected prostate cancer residuals, which require him to rise up frequently to relieve his bladder.  In other words, the Veteran is not truly sedentary as his need to urinate every hour or so forces him to rise and walk, which in turn is limited by his dyspnea due to his reduced capacity to perform physical exercise.  The reality of this individual case is that the Veteran would likely not be able to find the type of sedentary employment that could accommodate the restrictions and limitations imposed by his service-connected disabilities, given his high school educational level and vocational background.  His employment history and his education and vocational training are all optimized for holding a job involving physical labor or, at least, a job in which the employee has adequate bladder continence, which he is demonstrably precluded from engaging in because of his service-connected coronary artery disease, status post triple CABG and residuals of prostate cancer.  

Accordingly, the clinical evidence is in at least a state of relative equipoise regarding the question of whether the Veteran is unable to obtain and retain gainful employment, including sedentary employment, due to his service-connected disabilities, given his educational background and vocational experience.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports the conclusion that he has met the criteria for a TDIU.  The claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) is thusly granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for a TDIU is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


